--------------------------------------------------------------------------------

Exhibit 10.47


November 10, 2015


Findex.com, Inc.
1313 South Killian Drive
Lake Park, FL 33403


Gentlemen:


J.N.B., LLC., located at the address set forth below (“Advisor”), is pleased to
be retained on the terms and conditions set forth in this letter of engagement
(“Engagement Letter”) as a consultant to your company, Findex.com, Inc., a
Nevada corporation (the “Company”), to assist in a variety of areas relating to
the strategic and business developmental growth of the Company in the oil & gas
markets (the “Engagement”).


1.               Scope of Services.


For the Term of Engagement (as hereinafter defined), and with your general
knowledge and consent, we agree to provide to the Company a range of business
relationship-based consultative and related services which may, but which will
not necessarily, include the following: (i) identifying and introducing
prospective new customers and licensees for the Company’s products within and
throughout the global oil and gas industrial sectors, (ii) identifying and
introducing potential distributors, marketing alliance and/or marketing
joint-venture partners for the Company’s products within and throughout the
global oil and gas industrial sectors, (iii) identifying and introducing
potential merger, acquisition, or other combination target companies and/or
individual business lines for the Company, (iv) identifying potential suppliers
and vendors for the Company, and/or (v) identifying and introducing potential
sources of strategic and related financing for the Company.


2.                    Term of Engagement.


The Engagement shall be effective for a period of twelve (12) months, commencing
on the date first appearing above (the “Initial Term of Engagement”), and shall
automatically renew thereafter on a month-to-month basis (“Renewal Periods”),
subject to the right of the Company and/or Advisor to terminate the Engagement
(“Termination”) as of the end of any given 30-day period by giving written
notice to the other party at least five (5) business days prior to the end of
the then-current 30-day period (the Initial Term of Engagement and any Renewal
Periods shall be referred to as the “Term of Engagement”).


3.              Compensation.


In consideration for the services rendered by Advisor to the Company pursuant to
the Engagement, the Company shall compensate Advisor with (i) an amount equal to
eighty five thousand dollars (USD$85,000), payable in three equal cash
installments of twenty eight thousand three hundred thirty three dollars
(USD$28,333) on each of December 10, 2015, January 10, 2016 and February 10,
2016 and (ii) unless otherwise agreed to in writing between Advisor and the
Company, a monthly retainer thereafter for each and every month that the
Engagement continues in an amount equal to nine thousand five hundred dollars
(USD$9,500), payable on the 30th day of each month for the month then ending.


4.              Expenses.


Unless otherwise agreed to in writing by the Company in relation to any specific
expense, Advisor shall bear exclusive responsibility for all expenses incurred
by him in connection with the performance of his services under this Engagement
Letter and shall not be entitled to any reimbursement by the Company therefor.
 

--------------------------------------------------------------------------------

5.                    Non-Exclusivity of Services.


It is understood and acknowledged by the Company that Advisor presently has, and
anticipates having throughout the Engagement Term, other clients for which it
performs the same or similar services to those to be performed in accordance
herewith, and that Advisor shall be under no obligation under this Engagement to
restrict its ability in any way to perform services for any other clients. It is
further acknowledged that, by virtue of the nature of the services to be
performed by Advisor hereunder, the value of such services bear no relation
necessarily to the amount of time invested on the part of Advisor to the
performance of such services, and Advisor, therefore, shall be under a
continuing obligation hereunder to devote only as much time to the performance
of its services hereunder as deemed appropriate in his exclusive discretion.


6.                    Indemnification.


Each party (in any given instance, an “Indemnifying Party”) hereby agrees to
indemnify and hold the other party and its respective affiliates, directors,
officers, employees and agents (collectively, the “Indemnified Parties”)
harmless from, and to reimburse each of the Indemnified Parties for, any
liability, loss, damage, deficiency, claim, obligation, suit, action, fee, cost
or expense of any nature whatsoever (including, but not limited to, reasonable
attorney’s fees and costs) arising out of, based upon, or resulting from any
failure on its part to comply with applicable law in connection with this
Engagement or the performance of its obligations under this Engagement Letter.


7.             Nature of Engagement; Limitation on Authority of Advisor to Bind.


Each of Advisor and the Company hereby acknowledge that Advisor shall perform
its services hereunder as an independent contractor and not as an employee of
the Company or an affiliate thereof. It is expressly understood and agreed to by
the parties hereto that Advisor shall have no authority to act for, represent,
or bind the Company or any affiliate thereof in any manner, except as may be
agreed to expressly by the Company in writing from time to time.


8.                    Miscellaneous.


(a)                This Engagement Letter constitutes the entire agreement and
understanding of the parties hereto, and supersedes any and all previous
agreements and understandings, whether oral or written, between the parties with
respect to the matters set forth herein.


(b)                Any notice or communication permitted or required hereunder
shall be in writing and shall be deemed sufficiently given if hand-delivered or
sent postage prepaid by certified mail, return receipt requested, to the other
party as set forth below, or to such other address as either party may notify
the other of in writing in accordance with this provision:


If to the Company, to:


Findex.com, Inc.
1313 South Killian Drive
Lake Park, FL 33403


If to Advisor, to:


J.N.B. LLC
2540 Glendale Court
Royal Palm Beach, FL 33411


(c)                This Engagement Letter shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors, legal
representatives and assigns.
 
(d)                No provision of this Engagement Letter may be amended,
modified or waived, except in a writing signed by all of the parties hereto.
 

--------------------------------------------------------------------------------

(e)                 This Engagement Letter shall be construed in accordance with
and governed by the laws of the State of Florida, without giving effect to its
conflict of law principles. The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Engagement Letter
shall be adjudicated before a court located in the State of Florida, and they
hereby submit to the exclusive jurisdiction of the courts of the State of
Florida and of the U.S. federal courts in the corresponding district with
respect to any action or legal proceeding commenced by either party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Engagement Letter, and consent to the service of process in any such action
or legal proceeding by means of certified mail, return receipt requested, care
of the notice address set forth herein.


(f)            The parties hereby waive trial by jury in any action or
proceeding involving, directly or indirectly, any matter arising out of or in
connection with this Engagement Letter.


*     *     *    *   *   *   *


If the foregoing correctly sets forth the understanding from the perspective of
the Company with respect to the foregoing, the signature of an authorized
officer of the Company in the space provided below shall serve to evidence the
agreement of the Company to the terms expressed herein, and cause this
Engagement Letter to become a binding agreement effective as of the date on the
first page hereof.
 

       
Joseph Babcock
   
Managing Member
 

 
Accepted and Agreed:


FINDEX.COM, INC.


By:
   
Name:
Steven Malone
 
Title:
President and Chief Executive Officer
 






--------------------------------------------------------------------------------